Case 1:18-cv-O7445-PAE Document 27 Filed 11/28/18 Page 1 of 2

Fo)< Rothschi|d ap

TTORNEYS AT LAW

   

101 park A\/enue, 17th F|oor

Nevv York, |\IY 10178

T: 212.878.7900 F: 212.692.0940
WWW,fo><rothschi|d_com

Jordan B. Kaplan
Direct Dial: (973) 994-7819
Ernail Address: jbkaplan@foxrothschild.com
November 28, 2018

VIA ECF

The Honorable Paul A. Engelmayer, U.S.D.J.

l Tni+¢:ml th“rno nictvir~f ("nnr'r f`rw flap

LJLLLL\/\.l kJ 01va UlQLlle \/\/\,lx.\, .L\.IL \,11\/

Southern District of NeW York
Thurgood l\/larshall United States Courthouse
40 Foley Square
New York, Nevv York 100()7

Re: Tally Display Corp. v. Samsung SDS America, Inc. et al.
Civil Action No. 1:18-cv-07445-PAE

Dear Judge Engelmayer:

We represent defendants Samsung SDS America, lnc. and Starlite l\/ledia, LLC
(collectively, “Defendants”) in the above-referenced action. We Write pursuant to the Court’s
October 30, 2018 Notice of Initial Pretrial Conference (the “Notice”) and Rule l(E) of Your
Ho ior’s lndividual Rules and Practiees to request an adjournment of the December 5, 2018 initial
conference, and to adjourn the deadlines to file the joint submissions that are referenced in the
Notice. No previous request for an adjournment of these dates has been made. Counsel for plaintiff
Tally Display Corp. (“Plaintiff’) has consented to this request for an adjournment

On October 29, 2018, Defendants filed a motion to partially dismiss Plaintiffs Complaint.
(See ECF No. 20). Consistent vvith the response deadlines set by the Court (ECF No. 24), Plaintiff
filed its First Amended Complaint on November 19, 20181. (See ECF No. 25). Defendants
believe, however, that Plaintiff`s First Amended Complaint fails to correct many of the pleading
deficiencies addressed in Defendants’ previously-filed motion to dismiss Accordingly, in advance
of the December 10, 2018 deadline for Defendants to file pleadings responsive to the First
Amended Complaint, the parties have scheduled a meet-and-confer telephone conference for
November 29, 2018 and hope to resolve many of these issues Without the need for judicial
intervention

 

' On the same date, Plaintiff also attempted to filed a Second Amended Complaint. (See ECF No. 26). That Second
Amended Complaint, however, Was rejected by the Clerl< of the Court because leave to file a Second Amended
Complaint Was not granted

A Pennsy|vania Limited l_iabi|ity Partnership

Ca|ifomia Co|orado Cormecticut De|avvare District of Co|umbia F|orida lllinois
ACTWEW%WOZ\§?&P{déddt/azg/1gNevada |\|evv Jersey l\leW York Pennsy|vania Te><as Washington

 

Case 1:18-cv-O7445-PAE Document 27 Filed 11/28/18 Page 2 of 2

FOX ROtl'lSCl'lllCl LLP

ATTORNEYS AT LAW

 

The Honorable Paul A. Engelmayer, U.S.D.J.
November 28, 2018
Page 2

In light of the December 10, 2018 deadline to file responsive pleadings and the parties’
ongoing attempts to resolve the pleading issues identified by Defendants Without the need for
judicial intervention, We respectfully request that the Court adjourn the December 5, 2018 initial
conference and adjust the deadlines for joint submissions accordingly

As always, We thank the Court for its time and attention to this matter. Should the Court

require anything further from Defendants, please do not hesitate to have Your Honor’s chambers
reach out to the undersigned directly.

7

 

cc: Counsel of Record (vz`a ECF)

ACTlVE\79679076.vl~l l/28/l 8

